Title: [Diary entry: 28 April 1788]
From: Washington, George
To: 

Monday 28th. Thermometer at 47 in the Morning—56 at Noon and 60 at Night. Rain again last Night. Morning very cloudy & dull. Wind at So. Et. where it continued till night and then changed to No. Et.—thundered, lightned, & rained a good deal. About 2 O’clock the Sun came out & the weather till towards Sun down looked as if it would be fair. Visited all the Plantations—the fishing landing, Brick yard, and Mill. The continual rains had so absorbed the ground that scarcely any work could be done to advantage. At the Ferry, I had assembled the Carts from French’s, D. Run, & Muddy hole with which & the one belonging to the Plantn. the offal of the Fish were carried to field No. 7 where they were spread & plowed in (plows still being in that field). The Women were employed in gathering them into heaps at the landing & spreading them in the field—as also filling the gullies there. At French’s, the Plows (those from D. Run & M. Hole being still there) wd. by dinner have finished breaking up fd. No. 3 for Corn and were ordered to go next into the middle meadow adjoining to plow a piece of ground for flax. Nothing but necessity, arising from the lateness of the Season, can justify the plowing of land so wet as it now is. At Do. Run, one plow (as usual) laying off—the Women taking up the grubs in No. 7—and the Men repairing the fencing of No. 1. At Muddy hole, the Women were levelling the Hills which had been made for Sweet Potatoes (before the defection of the Seed was discovered) in order to sow when the grd. should be dry enough with Flax seed. Sowed the No. side of the little cut, by the gate with Buck Wheat,  bushls. & harrowed & cross harrowed it in. In the Neck, as at D. Run, the planting of Corn had been suspended on acct. of the rains, and extreme wetness of the Earth. The Plows (the work was bad) were still breaking up in No. 9 and the Women heaping dung. Began the brick work of the Dairy at this place to day. And ordered the holes for the Reception of

Corn to be made to morrow, altho the Corn shd. not be planted that the work might be forwarded thereby. Few fish were caught in the forenoon of this day. Charles Hagan, the Brickmaker, not at Work to day. No work could be done in the breach of the Mill race to day, on Acct. of the wetness of the Earth.